Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Bieneman on 17 March 2022.
The application has been amended as follows:
(Currently amended) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to:
	determine a first distance d1 between a vehicle at a first location and an object;
	determine a best fit line bf representing [[an]] the object from a plurality of sensor data, and specify to move the vehicle a distance Δd to a second location;
	determine a predicted second distance dp between the vehicle at the second location and the object based on the first distance d1, the distance Δd, and the best fit line bf;
	operate the vehicle from the first location to the second location based on a center steering wheel angle;
2 between the vehicle at the second location and the object;
	then actuate vehicle steering based on maintaining the center steering wheel angle based on the predicted second distance dp matching the measured second distance d2, or (b) updating the center steering wheel angle based on the predicted second distance dp being different than the measured second distance d2.
(Original) The system of claim 1, wherein the instructions further include instructions to determine each of the first distance d1, the measured second distance d2, and the predicted second distance dp along a line extending parallel to a lateral axis of the vehicle at the first location.
(Currently amended) The system of claim 1, wherein the instructions further include instructions to determine the predicted second distance dp additionally based on an angle between the best fit line bf and one of a longitudinal axis of the vehicle or a lateral axis of the vehicle at the first location. 
(Original) The system of claim 3, wherein the instructions further include instructions to determine each of the measured second distance d2 and the predicted second distance dp along a line extending parallel to the lateral axis of the vehicle at the first location.
(Canceled)
(Original) The system of claim 1, wherein the instructions further include instructions to update the center steering wheel angle in one of (a) a first direction towards the object based on the predicted second distance dp being less than the 2, or (b) a second direction away from the object based on the predicted second distance dp being greater than the measured second distance d2.
(Original) The system of claim 1, wherein the instructions further include instructions to:
	upon determining the predicted second distance dp is different than the measured second distance d2, determine an angle between a heading of the vehicle at the second location and a heading of the vehicle at the first location; and
	update the center steering wheel angle additionally based on the angle.
(Currently amended) The system of claim 1, wherein the instructions further include instructions to extrapolate the best fit line bf to intersect at least one of a longitudinal axis of the vehicle at the first location or a lateral axis of the vehicle at the first location.
(Original) The system of claim 1, wherein the instructions further include instructions to determine the measured second distance d2 based on second sensor data.
(Currently amended) The system of claim 1, wherein the instructions further include instructions to, upon generating an occupancy grid map based on the plurality of sensor data, determine the best fit line bf based on the occupancy grid map.
(Original) The system of claim 1, wherein the object is stationary and on one side of the vehicle.
(Currently amended) A computer-implemented method, comprising: 
	determining a first distance d1 between a vehicle at a first location and an object;
bf representing [[an]] the object from a plurality of sensor data, and specify to move the vehicle a distance Δd to a second location;
	determining a predicted second distance dp between the vehicle at the second location and the object based on the first distance d1, the distance Δd, and the best fit line bf;
	operating the vehicle from the first location to the second location based on a center steering wheel angle;
	determining a measured second distance d2 between the vehicle at the second location and the object;
	then actuating vehicle steering based on p matching the measured second distance d2, or (b) updating the center steering wheel angle based on the predicted second distance dp being different than the measured second distance d2.
(Original) The method of claim 12, further comprising determining each of the first distance d1, the measured second distance d2, and the predicted second distance dp along a line extending parallel to a lateral axis of the vehicle at the first location.
(Currently amended) The method of claim 12, further comprising determining the predicted second distance dp additionally based on an angle between the best fit line bf and one of a longitudinal axis of the vehicle or a lateral axis of the vehicle.
2 and the predicted second distance dp along a line extending parallel to the lateral axis of the vehicle at the first location.
(Canceled)
(Original) The method of claim 12, further comprising updating the center steering wheel angle in one of (a) a first direction towards the object based on the predicted second distance dp being less than the measured second distance d2, or (b) a second direction away from the object based on the predicted second distance dp being greater than the measured second distance d2.
(Original) The method of claim 12, further comprising:
	upon determining the predicted second distance dp is different than the measured second distance d2, determining an angle between a heading of the vehicle at the second location and a heading of the vehicle at the first location; and
	updating the center steering wheel angle additionally based on the angle.
(Original) The method of claim 12, further comprising determining the measured second distance d2 based on second sensor data.
(Currently amended) The method of claim 12, further comprising, upon generating an occupancy grid map based on the plurality of sensor data, determining the best fit line bf based on the occupancy grid map.
ALLOWABLE SUBJECT MATTER
Claims 1-4, 6-15, and 17-20 are pending and allowed.  Claims 1, 3, 8, 10, 12, 14, and 20 are currently amended.  Claims 5 and 16 are cancelled.
The following is an examiner’s statement of reasons for allowance:

In regarding to independent claims 1 and 12, Voorheis taken either individually or in combination with other prior art of record fails to teach or render obvious a system and method comprising: determining a first distance d1 between a vehicle at a first location and an object; determining a best fit line bf representing the object from a plurality of sensor data, and specify to move the vehicle a distance Δd to a second location; determining a predicted second distance dp between the vehicle at the second location and the object based on the first distance d1, the distance Δd, and the best fit line bf; operating the vehicle from the first location to the second location based on a center steering wheel angle; determining a measured second distance d2 between the vehicle at the second location and the object; then actuating vehicle steering based on (a) maintaining the center steering wheel angle based on the predicted second distance .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667